Title: To Benjamin Franklin from Robert Montgomery, 6 July 1779
From: Montgomery, Robert
To: Franklin, Benjamin


Dear Sir
Alicante 6th: July 1779
I had the Honour of Addressing your Eccelly the 26th: ulto. advising that by the officious Impertinence of the Assesor to this Governour I had been Arrested and my House Embargoed, notwithstanding I had Presented my Certificat and Pasport, Given by the Plenipotentiarys of the united States residing at Paris, and also proved that I had always Subscribed my Self a Subject of those States in the Anual List taken of foraign Merchants Established here, which Confirm; but on my Representing the facts to the Conde de Ricla Ministre of war at Madrid, He Immediately dispatched a Courier Extraordinary with a Severe Repremand to the Govr, and Orders to suport the Americans and Protect them as freinds and Allies, so that I have been Redressed with Honour and all the Expidition Possible, the Express Come down in forty Hours, which by the Regular post is four days, wishing you Every Happiness and Success I am very Truly Dr Sir your Eccellys Most Obedt and Most Humble Servt
Robt Montgomery
Ben Franklin Esqr. Passy
 
Addressed: To / His Excellency / Benjamin Franklin Esqr / Passy / Paris
Notation: Robt Montgomery alicante 6. juillet 1779.
